DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0012192 to Rosenberg in view of U.S. Patent Application Publication 2011/0271129 to Flannagan et al.
Rosenberg ‘192 disclose:
As concerns claim 1, an apparatus for managing an online conference, comprising: 
a group identification information receiver (Fig. 10, 1005-meeting server; 0024) configured to receive an online conference participation request message (fig 4, 405-receive join request for a user) including a group identification information (0025-meeting identifier) assigned to an offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; Fig. 5, Location, Rooms; 0024-personal meeting room) from a user terminal (Fig. 1, 102-client device) of a user who intends to attend an online conference (0024-web-based meeting) in the offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; 0024-personal meeting room); 
an online conference identifier (Fig. 5, 505-link) configured to identify an online conference connected to the offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; Fig. 5, Location, Rooms) based on the received group identification information; and 
an online conference manager (Fig. 3, 305 meeting server) configured to transmit online conference entry information (Fig. 4, 445-send email including join link to user) for inviting the user to the identified online conference to the user terminal, after receiving the online conference participating request message (Fig. 4, step 445 takes place after step 405).  
As concerns claim 7, a method of managing an online conference, comprising: 
receiving group identification information (0025-meeting identifier) assigned to an offline conference place (Fig. 5, Location, Rooms; 0024-personal meeting room; also inherent user equipment will be located in a physical space) from a user terminal (Fig. 1, 102-client device) of a user who intends to attend an online conference in the offline conference place; 
identifying an online conference (Fig. 5, 505-link) connected to the offline conference place (inherent user equipment will be located in a physical space) based on the received group identification information; and 
transmitting online conference entry information (Fig. 5, invitation includes entry information) for attending the identified online conference to the user terminal.  

Rosenberg ‘192 do not explicitly disclose:
	an assigned offline conference place.
Flannagan et al. ‘129 teach:
  	an online conference participation request message including a group identification information assigned to an offline conference place (0035-schedule conference room to include associated corresponding online session; 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Rosenberg ‘192 with an assigned offline conference place, in order to reserve necessary resources for a productive meeting.

Rosenberg ‘192 further disclose:
As concerns claim 2, the apparatus of claim 1, wherein the user terminal comprises at least one of a personal terminal of the user and a public terminal included in the offline conference place (Fig. 1, 102 client device; 0027; inherent terminal is located in a physical space).  
As concerns claim 4, the apparatus of claim 1, wherein the online conference entry information comprises at least one of identification information regarding the online conference and an access address (Fig. 5, 505) for attending the online conference.  
As concerns claim 6, the apparatus of claim 1, wherein the online conference manager is further configured to manage participant information that includes at least one of a type of participant, participant identification information (Fig. 2, 225-invitee list) and group identification information for each of one or more participants attending the online conference.  
As concerns claim 8, the method of claim 7, wherein the user terminal comprises at least one of a personal terminal (0027-client devices) of the user and a public terminal included in the offline conference place.  
As concerns claim 10, the method of claim 7, wherein the online conference entry information comprises at least one of identification information regarding the online conference and an access address (Fig. 5, 505) for attending the online conference.  	
As concerns claim 12, the method of claim 7, further comprising managing participant information that includes at least one of a type of participant, participant identification information (Fig. 2, 225-invitee list) and group identification information for each of one or more participants attending the online conference.   


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0012192 to Rosenberg and U.S. Patent Application Publication 2011/0271129 to Flannagan et al., as applied above, in view of U.S. Patent Application Publication 2004/0199580 to Zhakov et al.
Rosenberg ‘192 do not disclose:
As concerns claims 3 and 9, the invention of claims 2 and 8, wherein the identification information receiver is further configured to, when the user terminal is the public terminal, receive the group identification information stored in the public terminal from the public terminal.  
	Zhakov et al. ‘580 teach:
As concerns claims 3 and 9, the invention of claims 2 and 8, wherein the identification information receiver is further configured to, when the user terminal is the public terminal (00047-workstations), receive the group identification information stored in the public terminal from the public terminal (0049; 0051).  
It would have been obvious to one of ordinary skill in the art to provide the system of Rosenberg ‘192 as modified with a public terminal, as taught by Zhakov et al. ‘580, in order to provide the user meeting flexibility without having to provide their own device. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0012192 to Rosenberg and U.S. Patent Application Publication 2011/0271129 to Flannagan et al., as applied above, in view of U.S. Patent Application Publication 2018/0165656 to Tessler.
Rosenberg ‘192 do not disclose:
As concerns claims 5 and 11, the apparatus of claims 1 and 7, wherein the online conference manager is further configured to, when the online conference connected to the offline conference place does not exist, create a new online conference connected to the offline conference place and transmit online conference entry information for attending the new online conference to the user terminal.  
Tessler ‘656 teach:
As concerns claims 5 and 11, the apparatus of claims 1 and 7, wherein the online conference manager is further configured to, when the online conference connected to the offline conference place does not exist (0088-canceled meeting), create a new online conference (0088-create new meeting) connected to the offline conference place and transmit (0088-new meeting invitation) online conference entry information for attending the new online conference to the user terminal.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Rosenberg ‘192 as modified with creating a new conference, as taught by Tessler ‘656, in order to provide an enhanced scheduling feature.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451